DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 2 and 5-6 are pending in this office action.
Claims 3-4 are cancelled.
Terminal Disclaimer
The terminal disclaimer filed on 03/02/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on application 16/153,928has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
As per independent claims 1, 5 and 6 art of record fail to disclose at least the following:
“an execution reference amount of the test viewpoint, which serves as a reference of a test execution amount of the test viewpoint; 
when the test execution amount of the test viewpoint has not reached the calculated execution reference amount, waiting until the test execution amount of the test viewpoint is determined to have reached the calculated execution reference amount to determine the bug convergence of the test viewpoint”;

Beto discloses test amount in the formula [0033] associating the number of bugs detected to the amount of test execution as a criteria for a test viewpoint metrics for quality(effectiveness) but not as a bug convergence or a bounce in fixing vs detection of the bugs at certain level/threshold of execution amount.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAHIM BOURZIK whose telephone number is (571)270-7155.  The examiner can normally be reached on Monday-Friday (8-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRAHIM BOURZIK/Examiner, Art Unit 2191                                                                                                                                                                                                        /WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191